IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40084
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

GILBERTO BERMUDEZ-OLIVAREZ,

                                    Defendant-Appellant.

                        ---------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-99-CR-383-1
                        ---------------------
                           August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Gilberto Bermudez-Olivarez

(“Bermudez”) has filed a motion to withdraw and a brief pursuant

to Anders v. California, 386 U.S. 738 (1967).   Bermudez was sent

a copy of counsel’s motion and brief, but he has not filed a

response.   Our review of the brief filed by counsel and of the

record discloses no nonfrivolous point for appeal.     Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities, and the APPEAL IS DISMISSED.

See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.